

Exhibit 10.6



PLAN SUPPORT AGREEMENT AS TO PLAN TREATMENT OF PUBLIC ENTITY’S WILDFIRE CLAIMS


This PLAN SUPPORT AGREEMENT (as amended, supplemented or otherwise modified from
time to time in accordance with the terms hereof, this “Agreement”), dated as of
June 18, 2019, is entered into by and among the following parties:


(i)  PG&E Corporation (“PG&E Corp.”) and Pacific Gas and Electric Company (the
“Utility”), as debtors and debtors in possession (collectively, the “Company” or
the “Debtors”); and


(ii)  Calaveras County Water District, a special district (the “Supporting
Public Entity”).


The Company and the Supporting Public Entity are referred to herein as the
“Parties” and individually as a “Party.”


WHEREAS, on January 29, 2019 (the “Petition Date”), the Debtors commenced
voluntary cases (the “Chapter 11 Cases”) under chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court
for the Northern District of California (the “Bankruptcy Court”), which Chapter
11 Cases have been consolidated by order of the Bankruptcy Court for procedural
purposes only and are being jointly administered under case number 19-30088
(DM);


WHEREAS, during the course of the Chapter 11 Cases, the Debtors intend to file a
joint chapter 11 plan of reorganization or separate chapter 11 plans of
reorganization (such filed plan or plans, or any other filed plan or plans in
the Chapter 11 Cases supported by the Debtors, the “Debtor Plan”) and a related
disclosure statement or disclosure statements, as applicable (the “Disclosure
Statement”);


WHEREAS, as of the date hereof, the Supporting Public Entity holds certain
Wildfire Claims (as defined below) against the Released Parties (as defined
below) including those embodied and alleged in the Operative Complaints (as
defined below);


WHEREAS the Parties have engaged in arm’s length, good-faith discussions
regarding the treatment of the Supporting Public Entity’s Wildfire Claims in the
Debtor Plan;


WHEREAS, the Supporting Public Entity, as part of a global resolution that
includes separate agreements between the Company and the City of Clearlake, the
City of Napa, the City of Santa Rosa, the County of Lake, Lake County Sanitation
District, the County of Mendocino, Napa County, the County of Nevada, the County
of Sonoma, the Sonoma County Agricultural Preservation and Open Space District,
Sonoma County Community Development Commission, Sonoma County Water Agency,
Sonoma Valley County Sanitation District, the County of Yuba, Butte County,
Paradise Park and Recreation District, and the Town of Paradise, respectively
(the “Additional Supporting Public Entities” and, together with the Supporting
Public Entity , the “Plan Support Public Entities”), have agreed to support the
Plan Treatment (as defined below) of the Supporting Public Entity’s Wildfire
Claims in accordance with the terms set forth herein, and each of the Plan
Support Public Entities are entering into separate substantially similar plan

--------------------------------------------------------------------------------





support agreements with the Company (each, a “Public Entity PSA” and,
collectively, the “Public Entity PSAs”);


WHEREAS, the Company and the Supporting Public Entity have agreed upon an amount
of $3 million (the “Settlement Payment”) to be paid to the Supporting Public
Entity by the Company pursuant to the Debtor Plan in order to liquidate, settle
and resolve and discharge all of the Supporting Public Entity’s Wildfire Claims
against the Released Parties including those alleged in the Operative
Complaints;


WHEREAS, for and in consideration of the payment of the Settlement Payment by
the Company to the Supporting Public Entity pursuant to the Debtor Plan (and
satisfaction of the Company’s other obligations under this Agreement) and the
releases to be provided by the Supporting Public Entity as to its Wildfire
Claims, the Parties have agreed to support the Plan Treatment of the Wildfire
Claims in a Debtor Plan, subject to and in accordance with the terms set forth
in this Agreement;


WHEREAS, the Debtor Plan will provide for, among other key terms, the treatment,
satisfaction and discharge of the Supporting Public Entity’s Wildfire Claims as
well as releases in favor of the Released Parties by the Public Entity Releasing
Parties (as defined below) with respect to the Supporting Public Entity’s
Wildfire Claims;


WHEREAS, the amounts payable in resolution, satisfaction and discharge in
accordance with this Agreement and the Plan Treatment, are intended by the
Parties as a fair and reasonable amount of restitution for economic damages
incurred, with all other Wildfire Claims of the Supporting Public Entity being
released and discharged;


WHEREAS, the Parties desire to express to each other their mutual support and
commitment with respect to the Plan Treatment of the Wildfire Claims in a Debtor
Plan incorporating the matters and the terms discussed herein;


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and incorporating and
affirming the accuracy of the Recitals stated above, the Parties, intending to
be legally bound, agree as follows:


1.            Certain Definitions.


As used in this Agreement, the following terms have the following meanings:


(a)            “Claim” has the meaning ascribed to such term under section
101(5) of the Bankruptcy Code.


(b)            “Definitive Documents” means the Debtor Plan, the Disclosure
Statement and any order approving the Disclosure Statement (the “Disclosure
Statement Order”), and any order confirming the Debtor Plan (the “Confirmation
Order”), which shall contain terms and conditions consistent in all material
respects with this Agreement and the Plan Treatment and shall be subject to the
Supporting Public Entity Consent Right.
2

--------------------------------------------------------------------------------





(c)            “Effective Date” means the effective date of the Debtor Plan.


(d)            “Fire(s)” means (i) the Butte Fire, which began on September 9,
2015 in Amador County, California; (ii) the North Bay Fires, consisting of the
various wildfires that ignited in the Utility’s service territory between
October 8, 2017 and October 15, 2017 and spread through parts of Northern
California, including the areas within the jurisdictions of the Plan Support
Public Entities; and (iii) the Camp Fire, which began on November 8, 2018 near
Pulga in Butte County, California.


(e)            “Non-Wildfire Claims” means any and all Claims of the Supporting
Public Entity that are not Wildfire Claims as defined herein.


(f)            “Operative Complaint(s)” means all complaints filed by the
Supporting Public Entity and Additional Supporting Public Entities in relation
to the Fire(s), including the complaints filed in Calaveras County Water
District v. PG&E, No. 34-2018-00238630 (Cal. Super. Ct. Sacramento Cty), the
Public Entity Master Complaint filed in Judicial Council Coordination Proceeding
No. 4853, Butte Fire Cases, No. JCCP 4853 (Cal. Super. Ct. Sacramento Cty.),
City of Clearlake v. PG&E Corp. et al., No. CV419398 (Cal. Super. Ct. Lake
Cty.), City of Napa v. PG&E Corp. et al., No. 19CV000148 (Cal. Super. Ct. Napa
Cty.), City of Santa Rosa v. Pacific Gas and Electric Company, et al., No.
SCV-262772 (Cal. Super. Ct. Sonoma Cty.), County of Lake v. PG&E Corp. et al.,
No. CV-419417 (Cal. Super. Ct. Lake Cty.), Mendocino County v. PG&E Corporation
et al., No. SCUK-CVPO-18-70440 (Cal. Super. Ct. Mendocino Cty.), Napa County v.
PG&E Corporation et al., No. 18CV000238 (Cal. Super. Ct. Napa Cty.), County of
Nevada v. PG&E Corp. et al., No. CU 19-083418 (Cal. Super. Ct. Nevada Cty.),
County of Sonoma v. PG&E Corporation et al., No. SCV-262045 (Cal. Super. Ct.
Sonoma Cty.), County of Yuba v. PG&E Corp. et al., No. CVCV19-00045 (Cal. Super.
Ct. Yuba Cty.), the Public Entity Master Complaint filed in Judicial Council
Coordination Proceeding No. 4955 (California North Bay Fire Cases, No. JCCP 4955
(Cal. Super. Ct. San Francisco Cty.), Butte County v. PG&E Corp et al., No.
19CV00151 (Cal. Super. Ct. Butte Cty.) and Town of Paradise v. PG&E Corporation
et al., No. 19CV00259 (Cal. Super. Ct. Butte Cty.).


(g)            “Plan Support Effective Date” means the date upon which the
Debtors and each Plan Support Public Entity has fully executed and delivered the
applicable Public Entity PSA to each other. For the avoidance of doubt, this
Agreement shall not be effective as to any Party until the Debtors and each of
the Plan Support Public Entities has executed a Public Entity PSA. The Debtors
shall not be required to obtain Bankruptcy Court approval of entry into this
Agreement (other than to the extent the settlement and compromises and the Plan
Treatment contemplated by this Agreement are being approved pursuant to a
Confirmation Order in respect of a Debtor Plan at such time as the Debtors
determine to seek such approval).


(h)            “Plan Support Period” means the period commencing on the Plan
Support Effective Date and ending on the earlier to occur of (i) the date on
which this Agreement is terminated in accordance with Section 5 hereof, (ii) the
Effective Date, and (iii) the effective date of a plan of reorganization in the
Chapter 11 Cases confirmed by the Bankruptcy Court other than the Debtor Plan,
as applicable.
3

--------------------------------------------------------------------------------





(i)            “Public Entity Releasing Parties” means the Supporting Public
Entity and any subsidiary, affiliate, department, agency, political subdivision,
or instrumentality thereof.


(j)            “Released Parties” means the Debtors (and following the Effective
Date, the Debtors as reorganized Debtors under Bankruptcy Code (the “Reorganized
Debtors”), as applicable) and the Debtors’ and the Reorganized Debtors’
predecessors, successors, assigns, subsidiaries, affiliates, current and former
officers and directors, principals, shareholders, members, partners, managers,
employees, contractors, subcontractors, agents, advisory board members,
financial advisors, attorneys, accountants, investment bankers, consultants,
representatives, management companies, fund advisors, and other professionals.


(k)            “Supporting Public Entity Consent Right” means the Supporting
Public Entity’s right to consent to or approve a Definitive Document, which
right shall apply solely to the extent the Definitive Document (i) is not
consistent in any material respect with this Agreement; (ii) adversely affects,
directly or indirectly, in any material respect the Supporting Public Entity’s
recoveries or treatment under the Debtor Plan with respect to the Supporting
Public Entity’s Wildfire Claims, as compared to the Plan Treatment (as defined
below), other than such different treatment that may be consented to, in
writing, by the Supporting Public Entity, (iii) materially adversely affects,
directly or indirectly, the obligations the Supporting Public Entity may have
pursuant to this Agreement, or (iv) materially adversely affects the interests
of the Supporting Public Entity with respect to any future acts or omissions of
the Reorganized Debtors. If a Definitive Document is a court order, the
Supporting Public Entity’s right to consent to or approve such order shall apply
solely with respect to the form and substance of the proposed order submitted to
the Court and solely to the extent such proposed order provides treatment for
the Supporting Public Entity’s Claims that is not consistent in any material
respect with this Agreement, the Debtor Plan or Disclosure Statement.


(1)            “Wildfire Claims” means any and all past, present or future
Claims against the Released Parties in any way relating to the Fires, including
all those that were pleaded or asserted or could have been pleaded or asserted
based on the factual allegations set forth in the Operative Complaints or were
filed or could be filed by the Supporting Public Entity in connection with the
Chapter 11 Cases whether arising under California law or any other applicable
law of the United States (state or federal) or any other jurisdiction, in each
case whether such claims are absolute or contingent, direct or indirect, known
or unknown, foreseen or unforeseen, in contract, tort or in equity, under any
theory of law. Wildfire Claims include, but are not limited to, Claims against
the Released Parties to recover general and/or specific damages resulting from
the Fires, including: pavement fatigue, damage to culverts, ecosystem service
losses, municipal budget adjustments/reallocation, lost revenue and tax impacts,
local share of reimbursed fire clean-up costs, future estimated infrastructure
costs, water service losses, lost landfill capacity, costs related to unmet
housing (e.g., housing market impact due to the Fires and adjustments for
increased homeless population), hazard mitigation costs (including, watershed
restoration and hazardous tree removal expenses; damages for repair,
depreciation and/or replacement of damaged, destroyed, and/or lost personal
and/or real property; damages for loss of the use, benefit, goodwill, and
enjoyment of real and/or personal property; damages for loss of wages, earning
capacity and/or business profits and/or any related displacement expenses;
economic losses; damages for wrongful injuries to timber, trees, or underwood
under California Civil Code § 3346; damages for injuries to trees under
California Code of Civil Procedure § 733; punitive and exemplary damages under
4

--------------------------------------------------------------------------------





California Civil Code §§ 733 and 3294 and California Public Utilities Code §
2106; all costs of suit, including all attorneys’ fees and expenses, expert
fees, and related costs, including all attorneys and other fees under any theory
of inverse condemnation; prejudgment interest fees; other litigation costs
stemming from the Fires; and declaratory and injunctive relief. For avoidance of
doubt and without prejudice to the Debtors’ right to object to any such claim,
“Wildfire Claims” shall not include a claim in the Chapter 11 Cases for
substantial contribution under Section 503(b) of the Bankruptcy Code.


2.            Debtor Plan Terms.


(a)            The Debtor Plan shall be in form and substance satisfactory to
the Debtors in their sole discretion and shall provide for, among other things,
the treatment and resolution of all Claims and interests in a manner acceptable
to the Debtors; provided that, the Debtor Plan must be consistent with the
provisions of this Agreement and provide for the Plan Treatment.


(b)            The Debtor Plan shall provide for full and complete releases from
the Public Entity Releasing Parties in favor of the Released Parties, contain
the following material terms, and result in the following occurrences relating
to the Supporting Public Entity and its Wildfire Claims:


(i)            Treatment of Supporting Public Entity’s Wildfire Claims. On the
Effective Date, or as soon as practicable thereafter but in no event later than
30 days after the Effective Date, the Company shall remit, or cause to be
remitted, to the Supporting Public Entity, in full and final satisfaction and
discharge of its Wildfire Claims, the Settlement Payment of $3 million payable
to the law firm of Baron & Budd’s Trust Account (the “Plan Treatment”) prior to
the filing of the Debtor Plan with the Bankruptcy Court. Without in any way
limiting the fact that the Settlement Payment shall be in full and final
settlement, release and discharge of all Wildfire Claims of the Supporting
Public Entity, the Settlement Payment shall be in restitution for any economic
damages or harm incurred, and all other Wildfire Claims of the Supporting Public
Entity (including any Claims for attorneys’ fees and the costs of any
investigation, subject to a possible 503(b) application) shall be released and
discharged for no additional consideration. The Company shall support the Plan
Treatment and the incorporation of the Plan Treatment in any Debtor Plan. As
detailed in Section 20, the Plan Treatment shall not constitute an admission or
concession on the part of any Party of any claim or fault or liability or
damages or defense whatsoever.


(ii)            Segregated Defense Fund. Subject to the Plan Support Public
Entities affirmatively voting to accept the Debtors’ Plan, the Debtors’ Plan
shall further provide for the creation of a single segregated fund for the
benefit of the Plan Support Public Entities in the amount of $10 million to be
funded promptly, but no less than 30 days after the Effective Date, and the
Debtors shall be obligated to use such fund to reimburse the Plan Support Public
Entities for any and all legal fees and costs associated with the defense or
resolution of any Third Party Claims against the Supporting Public Entity. Such
fund shall be maintained by the Debtors until the later of (a) the expiration of
the applicable limitations period for any and all such Third-Party Claims and
(b) the conclusion of all litigation involving Third Party Claims, including
appeals.


(iii)            Debtor Releases. Subject to payment in full by the Company of
the Settlement Payment to Baron & Budd’s Trust Account, in addition to the
Public Entity Releasing
5

--------------------------------------------------------------------------------





Parties providing full and complete releases in favor of the Released Parties,
any and all of the Supporting Public Entity’s Wildfire Claims shall be deemed
satisfied, released and discharged in accordance with Section 1141 of the
Bankruptcy Code and other applicable law, and forever barred to the fullest
extent permitted by law (collectively, the “Plan Release”).


(iv)            Public Entity Releases. Debtors and the Reorganized Debtors and
the Debtors’ and the Reorganized Debtors’ predecessors, successors, assigns,
subsidiaries, affiliates, current and former officers and directors, principals,
shareholders, members, partners, managers, employees, advisory board members,
financial advisors, attorneys, accountants, investment bankers, consultants,
representatives, management companies, fund advisors, and other professionals
shall fully and completely release and forever discharge the Public Entity
Releasing Parties from any and all claims, debts, causes of action, agreements
and/or liabilities whatsoever, both at law and in equity, that such entities
ever had, now have or may hereafter have against the Public Entity Releasing
Parties pertaining to, or arising directly or indirectly from or related in any
way to the Fires.


3.            Agreements of the Supporting Public Entity.


(a)            Agreement to Support.


(i)            Subject to the Supporting Public Entity Consent Right and the
terms and conditions of this Agreement, unless compliance is waived in writing
by the Company, the Supporting Public Entity agrees that, as long as the Debtor
Plan is consistent with this Agreement, the Supporting Public Entity shall use
all reasonable efforts during the Plan Support Period to support the Debtor Plan
with respect to the Debtor’s Plan Treatment of the Wildfire Claims, in
accordance with the terms set forth herein, and to act in good faith to
consummate the Plan Treatment with respect to the Supporting Public Entity’s
Wildfire Claims in a timely manner.


(ii)            Subject to the Supporting Public Entity Consent Right and the
terms and conditions of this Agreement, unless compliance is waived in writing
by the Company, the Supporting Public Entity agrees that the Settlement Payment
is reasonable and sufficient in order to liquidate, settle and resolve all of
the Supporting Public Entity’s Wildfire Claims against the Company including
those alleged in the Operative Complaints and that it will not object to any
Debtor Plan or any other plan on the grounds that the Settlement Payment is
unreasonable or insufficient in any way. The Supporting Public Entity also
agrees that it will not support any plan that provides for any different
recovery from the Settlement Payment, unless this Agreement has been terminated
pursuant to the terms hereof.


(iii)            Subject to the Supporting Public Entity Consent Right and the
terms and conditions of this Agreement, the Supporting Public Entity agrees to
the Plan Treatment of its Wildfire Claims and, if the Debtor Plan is confirmed
by the Bankruptcy Court, to take reasonable actions necessary to consummate the
Debtor Plan with respect to the Plan Treatment of the Wildfire Claims.


(iv)            Subject to the Supporting Public Entity Consent Right and the
terms and conditions of this Agreement, the Supporting Public Entity agrees that
it shall not directly or indirectly, or encourage any other entity to directly
or indirectly to: (A) object to, delay, impede,
6

--------------------------------------------------------------------------------





or take any other action or any inaction to interfere with the acceptance,
implementation, consummation, or amendment (whether before or after
confirmation) of the Plan Treatment of the Supporting Public Entity’s Wildfire
Claims in the Debtor Plan, provided that in the case of an amendment, to the
extent required by the terms of this Agreement, the Company has obtained the
consent of the Supporting Public Entity; (B) seek, solicit, encourage,
formulate, consent to, propose, file, support, negotiate, vote for, or take any
other action in furtherance of any treatment of the Supporting Public Entity’s
Wildfire Claims in any restructuring, workout, merger, consolidation, business
combination, joint venture, partnership, or sale of assets, plan of arrangement,
or plan of reorganization for the Debtors other than the Plan Treatment in the
Debtor Plan, including, for the avoidance of doubt, making or supporting any
filings with the Bankruptcy Court (or instructing or authorizing their counsel
to make any statement on the record at any hearing in the Chapter 11 Cases), or
making or supporting any press release, press report or comparable public
statement, or filing with respect to any alternative or competing treatment of
the Wildfire Claims proposed with respect to any other restructuring, workout,
plan of arrangement, or plan of reorganization, other than the Debtor Plan; (C)
exercise any right or remedy for the enforcement, collection, or recovery of any
Wildfire Claim against the Debtors or any direct or indirect subsidiaries of the
Debtors that are not Debtors; and/or (D) otherwise support the treatment of the
Wildfire Claims proposed in any plan or sale process proposed by any entity
other than the Debtors.


(b)            Voting. Subject to the Supporting Public Entity Consent Right,
the terms and conditions of this Agreement, and the receipt by the Supporting
Public Entity of a Disclosure Statement approved by the Bankruptcy Court and
other solicitation materials in respect to the Debtor Plan providing for the
Plan Treatment and otherwise consistent with this Agreement, the Supporting
Public Entity agrees that, for the duration of the Plan Support Period, it
shall, to the extent the Supporting Public Entity is entitled to vote on such a
Debtor Plan (but subject to Section 3(d) below): (i) timely vote (or cause to be
voted) all of its Wildfire Claims to accept the Debtor Plan as it pertains to
the Plan Treatment of the Wildfire Claims by delivering its duly executed and
completed ballot or ballots, as applicable, accepting the Debtor Plan on a
timely basis following commencement of the solicitation of acceptances of the
Debtor Plan in accordance with sections 1125 and 1126 of the Bankruptcy Code,
(ii) not change or withdraw the Wildfire Claim vote (or cause or direct such
vote to be changed or withdrawn), (iii) timely vote (or cause to be voted) its
Wildfire Claims against (and shall not directly or indirectly, through any
person or entity, seek, solicit, propose, support, assist, engage in
negotiations in connection with or participate in the formulation, preparation,
filing or prosecution of) any plan, plan proposal, restructuring proposal, offer
of dissolution, winding up, liquidation, sale or disposition of assets,
reorganization, merger or restructuring of the Company other than the Debtor
Plan.


(c)            Transfers. During the Plan Support Period, the Supporting Public
Entity shall not sell, use, loan, pledge, assign, transfer, permit the
participation in, or otherwise dispose of (each, a “Transfer”) directly or
indirectly, in whole or in part, any of its Wildfire Claims or any ownership
(including any beneficial ownership)1 in its Wildfire Claims, or any option
thereon or



--------------------------------------------------------------------------------

1 As used herein, the term “beneficial ownership” means the direct or indirect
economic ownership of, and/or the power, whether by contract or otherwise, to
direct the exercise of the voting rights and the disposition of, the Claims or
the right to acquire such Claims.
7

--------------------------------------------------------------------------------





any right or interest therein (including grant any proxies, deposit any interest
in any of its Wildfire Claims into a voting trust or enter into a voting
agreement with respect to any such Wildfire Claims). Any Transfer made in
violation of this Section 2(c) shall be void ab initio and the Company shall
have the right to enforce the voiding of such Transfer.


(d)            Retention of Rights as to Non-Wildfire Claims. Notwithstanding
anything to the contrary in this Agreement, the Supporting Public Entity shall
have the right to (i) assert any and all Non-Wildfire Claims it may have in the
Chapter 11 Cases against the Debtors, (ii) defend any objections or other
disputes with respect to any Non-Wildfire Claims it may have in the Chapter 11
Cases against the Debtors, (iii) object to the Debtor Plan solely with respect
to any provisions therein providing for the treatment or payment of any
Non-Wildfire Claims it may have in the Chapter 11 Cases against the Debtors, and
(iv) vote its Non-Wildfire Claims in any manner deemed appropriate to the
Supporting Public Entity, in its sole discretion.


(e)            Certain Tax Matters. In furtherance of the Plan Treatment, the
Supporting Public Entity agrees to file all applicable United States federal,
state and local tax returns, filings and submissions in a manner consistent with
treatment of all amounts distributable as restitution, including any filings
required to be made by the Supporting Public Entity under Section 6050X of the
U.S. Internal Revenue Code. As may be reasonably requested by the Company, the
Supporting Public Entity shall reasonably cooperate with the Company in
connection with the Company’s preparation and filing of any applicable tax
returns, filings or submissions and any audit or other tax proceeding with
respect thereto, to the extent related to this Agreement; provided, however, the
Supporting Public Entity shall not be obligated to incur any unreimbursed
out-of-pocket cost, expense or liability in connection with such cooperation.


(f)            The Parties acknowledge and agree that (i) the Supporting Public
Entity did not demand and the Company did not agree that any portion of the
Settlement Payment is on account of any claims or damages of the Supporting
Public Entity as to which any monies or benefits were provided, are being
provided, or will be provided to the Supporting Public Entity from California
Office of Emergency Services (“OES”), the Federal Emergency Management Agency
(“FEMA”) or any other government payment or assistance, or any insurers or
re-insurers of the Supporting Public Entity, (ii) the Settlement Payment and
Plan Treatment provided for in this Agreement does not evidence any settlement
of any claims the OES, FEMA or any other government entity or agency, or the
Supporting Public Entity’s insurers or re-insurers may have against the Company,
and (iii) nothing in this Agreement in any way releases, limits, modifies or in
any way affects any claims that OES, FEMA, or any other government entity or
agency, or the Supporting Public Entity’s insurers or re-insurers may have
against the Company (including, but not limited to, any insurance provider
subrogation claims).


4.            Agreements of the Company.


(a)            Filing of Supporting Public Entity’s Claims. Subject to the terms
and conditions of this Agreement, the Supporting Public Entity, in order to
protect its rights if this Agreement is terminated, may file timely proofs of
claim in the Chapter 11 Cases in any amount the Supporting Public Entity deems
appropriate evidencing any and all Claims it may have against the Debtors,
including but not limited to the Wildfire Claims; provided, however, the Debtors
shall not object to, seek any setoff with respect to, dispute the amount of, or
otherwise contest any
8

--------------------------------------------------------------------------------





Wildfire Claim submitted by the Supporting Public Entity during the Plan Support
Period and shall affirmatively support the Plan Treatment of the Supporting
Public Entity’s Wildfire Claims consistent with this Agreement; provided further
that the Supporting Public Entity hereby acknowledges and agrees that the
Settlement Payment is a reasonable amount to fully liquidate, settle and resolve
all of its Wildfire Claims regardless of the Claim amount that may be asserted
in such proofs of Claim and the Supporting Public Entity, with the exception of
filing the proofs of Claim provided for in this section, will not during the
Plan Support Period take any public or private position to the contrary. For
avoidance of doubt, if this Agreement is terminated, the Debtors may object to
any proofs of claim filed by the Supporting Public Entity on any basis
whatsoever.


(b)            Covenants. Subject to the terms and conditions hereof, unless
compliance is waived in writing by the Supporting Public Entity, the Company
agrees that during the Plan Support Period they shall:


(i)            prepare or cause to be prepared the Debtor Plan, Disclosure
Statement and all relevant motions, applications, orders, agreements and other
documents directly related thereto, each of which, for the avoidance of doubt,
shall contain terms and conditions consistent with the Plan Treatment;


(ii)            provide draft copies of the foregoing documents that the Company
intends to file with the Bankruptcy Court to counsel for the Supporting Public
Entity as soon as reasonably practicable prior to such documents being filed
with the Bankruptcy Court, and to consult in good faith with counsel for the
Supporting Public Entity regarding the form and substance of any of the
foregoing documents in advance of the filing, execution, distribution or use (as
applicable) thereof;


(iii)            include the necessary provisions in any Debtor Plan proposed by
the Debtors to effectuate the Plan Treatment and to carry out the terms of this
Agreement;


(iv)            support and take all commercially reasonable efforts to
facilitate the solicitation and confirmation of the Debtor Plan, including the
Plan Treatment, and take all reasonably necessary actions to consummate the
Debtor Plan, including the Plan Treatment, and the transactions contemplated
thereby;


(v)            unless pursuant to a fiduciary obligation under Section 4(b), (A)
cease and cause to be terminated any ongoing solicitation, discussions and
negotiations with respect to any alternative plan that is not consistent with
the Plan Treatment; (B) not, directly or indirectly, seek, solicit, negotiate,
support, engage in or initiate discussions relating to, or enter into any
agreements relating to any alternative plan that is not consistent with the Plan
Treatment; (C) not solicit or direct any person or entity, including any of its
representatives or members of the Company’s board of directors (or equivalent)
or any direct or indirect holders of existing equity securities of the Company,
to undertake any of the foregoing;


(vi)            use reasonable best efforts to obtain the consent, or the waiver
of lack of consent as a defense, of the Company’s insurance carriers for the
policy years 2017 and
9

--------------------------------------------------------------------------------





2018 in a timely manner and in no event later than the date the Debtors commence
solicitation of votes on the Debtor Plan; and


(c)            Fiduciary Duty Obligations. Notwithstanding anything to the
contrary herein, nothing in this Agreement shall require the board of directors,
or any such similar governing body of any Company entity to take any action, or
to refrain from taking any action, with respect to the Debtor Plan or any
contemplated restructuring transactions to the extent such board of directors or
other such similar governing body determines that taking such action, or
refraining from taking such action, as applicable, is required to comply with
applicable law or would be inconsistent with the exercise of its fiduciary
duties under applicable law.


5.            Termination of Agreement.


(a)            Automatic Termination. Unless waived or modified by agreement
between the Parties, this Agreement shall terminate automatically, without any
further action required by any Party (i) upon the occurrence of the Effective
Date and the receipt of the Settlement Payment by the law firm of Baron & Budd’s
Trust Account or (ii) upon the effective date of a plan of reorganization in the
Chapter 11 Cases confirmed by the Bankruptcy Court other than the Debtor Plan,
without affecting any obligations that the Supporting Public Entity has with
respect to said non-Debtor plan of reorganization under this Agreement.


(b)            Mutual Termination. This Agreement may be terminated by mutual
agreement of the Parties upon the receipt of written notice delivered in
accordance with Section 19 hereof.


(c)            General Termination Events. The Agreement may be terminated by
either Party, by the delivery to the other Party of a written notice in
accordance with Section 19 hereof, upon the occurrence and continuation of any
of the following events:


(i)            the issuance by any governmental authority, including any
regulatory authority or court of competent jurisdiction, of any ruling, judgment
or order enjoining the consummation of or rendering illegal the Debtor Plan, and
either (A) such ruling, judgment or order has been issued at the request of or
with the acquiescence of the Company, or (B) in all other circumstances, such
ruling, judgment or order has not been stayed, reversed or vacated within 90
calendar days after such issuance; or


(ii)            the Bankruptcy Court enters an order (A) converting any of the
Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code or (B)
dismissing any of the Chapter 11 Cases.


(d)            Supporting Public Entity Termination Event. This Agreement may be
terminated by the Supporting Public Entity by the delivery to the Company of a
written notice in accordance with Section 19 hereof by the Supporting Public
Entity, if:


(i) the Federal Emergency Management Agency (FEMA) or the California Office of
Emergency Services (COES) fail to agree in writing that no reimbursement is
required from the Supporting Public Entity on account of any assistance rendered
by
10

--------------------------------------------------------------------------------





either agency in connection with the Fires from the Settlement Payment to be
paid by the Debtors to the Supporting Public Entity under the Debtor Plan as
provided in Section 2(b)(i) hereof, and that the Supporting Public Entity is
released from any obligation to pursue any of the claims held by FEMA or COES
against the Company; or


(ii)            the Debtors file with the Bankruptcy Court a Debtor Plan that
provides for any Settlement Payment to the Supporting Public Entity in a total
amount less than $3 million, the Bankruptcy Court modifies any filed Debtor Plan
so as to provide for any settlement payment to the Supporting Public Entity in a
total amount less than $3 million or such Debtor Plan is otherwise materially
inconsistent with the Plan Treatment; or


(iii)            the Company breaches or otherwise fails to perform, in any
material respect, any of the representations, warranties, agreements, or
covenants of the Company set forth in this Agreement, which breach or failure
remains uncured upon the earlier of: (A) five days prior to the Effective Date
of the Debtor Plan, or (B) the expiration of 15 days after the receipt by the
Company from the Supporting Public Entity of written notice of such breach or
failure to perform; or


(iv)            with respect to the Supporting Public Entity, prior to the
expiration of the time period for notices of claims to be timely filed against
that Supporting Public Entity, a material amount of Third Party Claims
(materiality being determined with respect to the circumstances of the
Supporting Public Entity) have been noticed against the Supporting Public Entity
and (a) the Debtors file with the Bankruptcy Court a Debtor Plan that does not
provide for a release of all Third Party Claims against the Supporting Public
Entity or (b) the Bankruptcy Court rules that it will not approve a release of
all Third Party Claims against the Supporting Public Entity. Under the
circumstances described in subpart (b) of the preceding sentence in which the
Court rules that it will not approve a release of all Third Party Claims against
the Supporting Public Entity and the Supporting Public Entity exercises its
right to terminate this Agreement under this Section 5(d)(iv), the Supporting
Public Entity shall have the right to revoke its vote in favor of the Debtor
Plan and file an opposition to the plan should it so choose. For purposes
hereof, Third Party Claims shall mean any and all past, present or future claims
against the Supporting Public Entity in any way relating to the Fires held by
entities or individuals other than the Debtors or the Plan Support Public
Entities, including but not limited to claims by individual plaintiffs or
subrogated insurance carriers against the Supporting Public Entity for personal
injuries, property damage, reimbursement of insurance payments and/or wrongful
death relating in any way to the Fires.
11

--------------------------------------------------------------------------------





(e)            This Agreement may be terminated by the Company, by the delivery
to the Supporting Public Entity of a written notice in accordance with Section
19 hereof by the Company upon a Company Termination Event.


A “Company Termination Event” shall mean any of the following:


(i)            the failure to obtain the consent, or the waiver of lack of
consent as a defense, of the Company’s insurance carriers for the policy years
2017 and 2018;


(ii)            the breach in any material respect by the Supporting Public
Entity of any of the representations, warranties or covenants of the Supporting
Public Entity set forth in this Agreement, which breach remains uncured for a
period of 15 days after the receipt by the Supporting Public Entity from the
Company of written notice of such breach;


(iii)            the board of directors, managers, or similar governing body, as
applicable, of any Company entity determines in good faith that continued
performance under this Agreement would be inconsistent with the exercise of its
fiduciary duties under applicable law; or


(iv)            the termination of any Public Entity PSA between the Company and
any Plan Support Public Entity for any reason and by any entity pursuant to the
terms of that Public Entity PSA. For the avoidance of doubt, in the event that
any individual Plan Support Public Entity terminates their Public Entity PSA
just as to itself, the Company shall have the right pursuant to this provision
to terminate all Public Entity PSAs.


(f)            Effect of Termination. Upon the termination of this Agreement in
accordance with this Section 5, and except as provided in Section 13 hereof,
this Agreement shall forthwith become void and of no further force or effect and
each Party shall, except as provided otherwise in this Agreement, be immediately
released from its liabilities, obligations, commitments, undertakings and
agreements under or related to this Agreement and shall have all the rights and
remedies that it would have had and shall be entitled to take all actions,
whether with respect to the Debtor Plan and contemplated restructuring or
otherwise, that it would have been entitled to take had it not entered into this
Agreement; provided, however, that in no event shall any such termination
relieve a Party from liability for its breach or non-performance of its
obligations hereunder prior to the date of such termination. Upon any such
termination of this Agreement, the Supporting Public Entity may, upon written
notice to the Company and the other Parties, revoke its vote or any consents
given prior to such termination, whereupon any such vote or consent shall be
deemed, for all purposes, to be null and void ab initio and shall not be
considered or otherwise used in any manner by the Parties in connection with the
Debtor Plan and contemplated restructuring and this Agreement. Notwithstanding
anything to the contrary herein, the Supporting Public Entity shall not have a
right to terminate this Agreement if a default or failure (including by action,
inaction or misrepresentation) by the Supporting Public Entity of its
obligations, undertakings, representations, warranties, or covenants hereunder
is the cause, directly or indirectly, of the event giving rise to the right to
terminate.
12

--------------------------------------------------------------------------------





6.            Good Faith Cooperation; Further Assurances.


Subject to the terms and conditions hereof, each of the Parties shall take such
action as may be reasonably necessary or reasonably requested by the other Party
to carry out the purposes and intent of this Agreement.


7.            Representations and Warranties.


Each Party represents and warrants to the other Party that the following
statements are true, correct and complete as of the date hereof:


(a)            such Party has the corporate, governmental entity, or similar
authority to enter into this Agreement and carry out the transactions
contemplated hereby and perform its obligations contemplated hereunder, subject,
in the case of the Debtors, to any requisite approval of the Bankruptcy Court;
and the execution and delivery of this Agreement and the performance of such
Party’s obligations hereunder have been duly authorized;


(b)            the execution, delivery, and performance by such Party of this
Agreement does not and will not (A) violate any provision of law, rule or
regulation applicable to it or any of its subsidiaries or its charter or bylaws
(or other similar organization, constitutive or other governing documents) or
those of any of its subsidiaries, or (B) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation to which it or any of its subsidiaries is a
party;


(c)            the execution, delivery, and performance by such Party of this
Agreement does not and will not require any registration or filing with, consent
or approval of, or notice to, or other action, with or by, any federal, state,
or governmental authority or regulatory body, except such filings as may be
necessary and/or required by the SEC and, in the case of the Debtors, any
requisite approval of the Bankruptcy Court; and


(d)            this Agreement is the legally valid and binding obligation of
such Party, enforceable against it in accordance with its terms, subject, in the
case of the Debtors, to any requisite approval of the Bankruptcy Court.


The Supporting Public Entity further represents and warrants to the Company that
it (A)(i) is the owner of all the Supporting Public Entity’s Claims, including
the Wildfire Claims, and, prior to the date hereof, has made no assignment,
sale, participation, grant, conveyance, pledge or other Transfer of any such
Claims to any person that is not a party to this Agreement and has not entered
into any other agreement to assign, sell participate, grant, convey, pledge, or
otherwise transfer, in whole or in part, any portion of its right, title, or
interests in any of the Claims that are inconsistent or conflict with the
representations, warranties of the Supporting Public Entity herein or that would
render it otherwise unable to comply with this Agreement and perform its
obligations hereunder, either generally or with respect to any specific Claims,
(ii) has the sole investment or voting discretion with respect to such Claims,
(iii) has the full power and authority to vote on, and take action with respect
to, and consent to matters concerning such Claims, or exchange or Transfer such
Claims, (iv) has the full power and authority to bind or act on behalf of the
beneficial owners of such Claims, if any and (v) does not own any other Claims
and (B) other than pursuant to this Agreement, such Claims are free and clear of
any pledge, lien, security
13

--------------------------------------------------------------------------------





interest, charge, claim, equity, option, proxy, voting restriction, or other
limitation on disposition or encumbrance of any kind that would prevent in any
way the Supporting Public Entity’s performance of its obligations hereunder as
of the date hereof and at the time such obligations are required to be
performed.


8.            Mediation Communications Privilege and Confidentiality.


Any and all communications, information, and/or documents related and leading up
to, including during any and all parts of a mediation and/or settlement
negotiation process, including the preparation of this Agreement, are
confidential, and will not be disclosed to any third-party without the prior
written consent of the Parties, except (a) to enforce any term of this
Agreement, (b) to the extent required to be disclosed in mandatory filings with
the U.S. Securities and Exchange Commission, (c) to the extent required or
necessary to receive legal, tax or accounting advice, (d) as otherwise required
by law, (e) to the extent required to be disclosed in mandatory filings with the
U.S. Internal Revenue Service; (f) to the extent such terms have already been
publicly disclosed as permitted by this paragraph; and (g) as required to
effectuate the covenants of the Parties herein in connection with the Chapter 11
Cases (including in any Definitive Document). Prior to any Party’s initial
public disclosure of confidential information or communications pursuant to this
paragraph, that Party shall permit the other Party to review a draft of such
initial public disclosure and shall in good faith consider any edits proposed by
the other Party. The Parties also agree that they shall not take the position in
any public communication that the amount of the Settlement Payment or the Plan
Treatment are not a reasonable amount to fully liquidate, settle and resolve all
the Plan Support Public Entities’ Wildfire Claims in a confirmed plan.


9.            Amendments and Waivers.


This Agreement, including any exhibits or schedules hereto, may not be waived,
modified, amended or supplemented except in a writing signed by the Company and
the Supporting Public Entity.


10.            Effectiveness.


This Agreement shall become effective and binding on the Parties, to the fullest
extent permissible under applicable law, on the Plan Support Effective Date, and
not before such date.


11.            Governing Law; Jurisdiction; Jury Trial and Section 1542 Waivers.


(a)            This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of California and applicable federal law, without giving effect to the conflicts
of law principles thereof.


(b)            Each Party irrevocably agrees that any legal action, suit or
proceeding arising out of or relating to this Agreement brought by any party or
its successors or assigns shall be brought and determined in the Bankruptcy
Court and each Party hereby irrevocably submits to the exclusive jurisdiction of
the Bankruptcy Court and, if the Bankruptcy Court does not have (or abstains
from) jurisdiction, Courts of the State of California and of the United States
District Court
14

--------------------------------------------------------------------------------





of the Northern District of California, and any appellate court from any
thereof, for itself and with respect to its property, generally and
unconditionally, with regard to any such proceeding arising out of or relating
to this Agreement. Each Party further agrees that notice as provided herein
shall constitute sufficient service of process and the Parties further waive any
argument that such service is insufficient. Each Party hereby irrevocably and
unconditionally waives, and agrees not to assert, by way of motion or as a
defense, counterclaim or otherwise, in any proceeding arising out of or relating
to this Agreement, (i) any claim that it is not personally subject to the
jurisdiction of the Bankruptcy Court as described herein for any reason, (ii)
that it or its property is exempt or immune from jurisdiction of such court or
from any legal process commenced in such court (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) and (iii) that (A) the proceeding
in such court is brought in an inconvenient forum, (B) the venue of such
proceeding is improper or (C) this Agreement, or the subject matter hereof, may
not be enforced in or by such court.


(c)            EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.


(d)            IN CONNECTION WITH THE PLAN RELEASE, THE PUBLIC ENTITY RELEASING
PARTIES ACKNOWLEDGE THAT THEY HAVE BEEN ADVISED BY THEIR ATTORNEYS CONCERNING,
AND ARE FAMILIAR WITH, CALIFORNIA CIVIL CODE §1542 AND, TO THE EXTENT SAID
PROVISION APPLIES TO THIS AGREEMENT, THE SUPPORTING PUBLIC ENTITY RELEASING
PARTIES EXPRESSLY WAIVE ANY AND ALL RIGHTS AND BENEFITS THEY MAY HAVE UNDER
CALIFORNIA CIVIL CODE §1542, AS WELL AS UNDER ANY OTHER STATE OR FEDERAL STATUTE
OR COMMON LAW PRINCIPLE OF SIMILAR EFFECT. CALIFORNIA CIVIL CODE §1542 PROVIDES:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.


12.            Specific Performance/Remedies.


It is understood and agreed by the Parties that money damages would not be a
sufficient remedy for any breach of this Agreement by a Party and the
non-breaching Party shall be entitled to specific performance and injunctive or
other equitable relief (including attorneys’
15

--------------------------------------------------------------------------------





fees and costs) as a remedy of any such breach, without the necessity of proving
the inadequacy of money damages as a remedy (or the posting of any bond),
including an order of the Bankruptcy Court requiring any Party to comply
promptly with any of its obligations hereunder.


13.            Survival.


Notwithstanding the termination of this Agreement pursuant to Section 5 hereof,
the agreements and obligations of the Parties set forth in the following
Sections: 5(f), 7, 8, 11, 12, 14, 15, 16, 17, 18, 19, 20, and 21 hereof (and any
defined terms used in any such Sections) shall survive such termination and
shall continue in full force and effect in accordance with the terms hereof;
provided, however, that any liability of a Party for failure to comply with the
terms of this Agreement shall survive such termination.


14.            Headings.


The headings of the sections, paragraphs and subsections of this Agreement are
inserted for convenience only and shall not affect the interpretation hereof or,
for any purpose, be deemed a part of this Agreement.


15.            Successors and Assigns; Severability; Several Obligations.


This Agreement is intended to bind and inure to the benefit of the Parties and
their respective successors, permitted assigns, heirs, executors, administrators
and representatives; provided, however, that nothing contained in this Section
15 shall be deemed to permit Transfers of the Supporting Public Entity’s Claims.
If any provision of this Agreement, or the application of any such provision to
any person or entity or circumstance, shall be held invalid or unenforceable in
whole or in part, such invalidity or unenforceability shall attach only to such
provision or part thereof and the remaining part of such provision hereof and
this Agreement shall continue in full force and effect so long as the economic
or legal substance of the transactions contemplated hereby is not affected in
any manner materially adverse to any Party. Upon any such determination of
invalidity, the Parties shall negotiate in good faith to modify this Agreement
so as to effect the original intent of the Parties as closely as possible in a
reasonably acceptable manner in order that the transactions contemplated hereby
are consummated as originally contemplated to the greatest extent possible.


16.            No Third-Party Beneficiaries.


Unless expressly stated herein, this Agreement shall be solely for the benefit
of the Parties and no other person or entity shall be a third-party beneficiary
hereof.


17.            Prior Negotiations; Entire Agreement.


This Agreement constitutes the entire agreement of the Parties, and supersedes
all other prior negotiations, with respect to the subject matter hereof and
thereof, except that the Parties acknowledge that any confidentiality agreements
(if any) heretofore executed between the Company and the Supporting Public
Entity shall continue in full force and effect.
16

--------------------------------------------------------------------------------





18.            Counterparts.


This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one
and the same agreement. Execution copies of this Agreement may be delivered by
facsimile or otherwise, which shall be deemed to be an original for the purposes
of this paragraph.


19.            Notices.


All notices hereunder shall be deemed given if in writing and delivered, if
contemporaneously sent by electronic mail, facsimile, courier or by registered
or certified mail (return receipt requested) to the following addresses and
facsimile numbers:


(1)          If to the Company, to:


PG&E Corporation
77 Beale Street San Francisco, CA 94105
Attention: Janet Loduca
(j1lc@pge.com)


With a copy to:


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Stephen Karotkin, Ray C. Schrock, P.C., and Jessica Liou
(stephen.karotkin@weil.com, ray.schrock@weil.com, jessica.liou@weil.com)


- and -


Cravath, Swaine & Moore LLP
825 8th Avenue
New York, NY 10019
Attention: Kevin Orsini and Paul Zumbro
(korsini@cravath.com, pzumbro@cravath.com)


(2)  If to the Supporting Public Entity, to the address or facsimile number set
forth below following the Supporting Public Entity’s signature:


BARON & BUDD, P.C.
3102 Oak Lawn Avenue #1100
Dallas, TX 75219
Attention: Scott Summy and John Fiske
(ssummy@baronbudd.com, jfiske@baronbudd.com)
17

--------------------------------------------------------------------------------





-and-


Stutzman, Bromberg, Esserman & Pliflca, P.C.
2323 Bryan Street, Suite 2200
Dallas, TX 75201
Attention: Sander L. Esserman
(esserman@sbep-law. com)


Any notice given by delivery, mail or courier shall be effective when received.
Any notice given by facsimile or electronic mail shall be effective upon oral,
machine or electronic mail (as applicable) confirmation of transmission.


20.            Reservation of Rights; No Admission.


(a)            Nothing contained herein shall limit the rights of any Party to
appear as a party in interest in the Chapter 11 Cases so long as such appearance
is consistent with such Party’s obligations hereunder.


(b)            This Agreement and the Debtor Plan are part of a proposed
settlement of matters that could otherwise be the subject of litigation among
the Parties. Pursuant to Rule 408 of the Federal Rule of Evidence, any
applicable state rules of evidence and any other applicable law, foreign or
domestic, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any proceeding other than a proceeding to enforce
its terms. This Agreement shall in no event be construed as or be deemed to be
evidence of an admission or concession on the part of either Party of any claim
or fault or liability or damages whatsoever. Each of the Parties reserves all
rights with respect to claims or defenses which it has asserted or could assert.


21.      No Solicitation; Representation by Counsel; Interpretation; Adequate
Information.


(a)            This Agreement is not and shall not be deemed to be a
solicitation for votes in favor of the Debtor Plan in the Chapter 11 Cases. The
acceptance of the Supporting Public Entity with respect to the Debtor Plan will
not be solicited until the Supporting Public Entity has received the Debtor
Plan, the Disclosure Statement, and related ballots and solicitation materials,
each as approved by the Bankruptcy Court.


(b)            When a reference is made in this Agreement to a Section, Exhibit
or Schedule, such reference shall be to a Section, Exhibit or Schedule,
respectively, of or attached to this Agreement unless otherwise indicated.
Unless the context of this Agreement otherwise requires, (a) words using the
singular or plural number also include the plural or singular number,
respectively, (b) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Agreement, (c) the words “include,”
“includes,” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation,” and (d) the word “or” shall not be
exclusive and shall be read to mean “and/or.”
18

--------------------------------------------------------------------------------





(c)            Each Party acknowledges that it has had an opportunity to receive
information from the other Party and that it has been represented by counsel in
connection with this Agreement and the transactions contemplated hereby.
Accordingly, any rule of law or any legal decision that would provide any Party
with a defense to the enforcement of the terms of this Agreement against such
Party based upon lack of legal counsel shall have no application and is
expressly waived.


(d)            Each Party hereby confirms that its decision to execute this
Agreement has been based upon its independent investigation of the relevant
Claims and the operations, businesses, financial and other conditions and
prospects of the Company.




[Remainder of Page Intentionally Left Blank]


19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.




SUPPORTING PUBLIC ENTITY
NOTICE ADDRESS:    
CALAVERAS COUNTY WATER DISTRICT,
a special district
  Calaveras County Water District
Attn: General Manager
120 Toma Ct.
San Andreas, CA 95249
         
By:
/s/ Michael Minkler
   
Name:
Michael Minkler
-and-

Title:
General Manager
      Matthew Weber
Downey Brand LLP
621 Capitol Mall, 18th Floor
Sacramento, CA 95814












[Signatures Continue On Next Page]


20

--------------------------------------------------------------------------------





THE DEBTORS
NOTICE ADDRESS:     PG&E CORPORATION,
PACIFIC GAS AND ELECTRIC COMPANY,
PG&E Corporation
77 Beale Street
San Francisco, CA 94105
         
By:
/s/ Janet Loduca
   
Name:
Janet Loduca
 
Title:
Senior Vice President and General Counsel
 












21